Citation Nr: 0408966	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for low back disability.

2.  Entitlement to service connection for vitiligo.

3.  Entitlement to service connection for pernicious anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in the written argument submitted to the 
Board in October 2003, the veteran's national representative 
identified the issue of entitlement to service connection for 
bilateral hip disability as a matter on appeal.  The record 
reflects that service connection for this disability was 
denied by rating decision of May 2002 and a statement of the 
case addressing this issue was issued in December 2002.  
Thereafter, this issue was not addressed in the written 
argument submitted by the local representative in April 2002, 
nor was it certified for appellate consideration.  
Accordingly, it appears that the representative has 
inadvertently identified this issue as a matter before the 
Board.  However, if the representative intended his October 
2003 written presentation to constitute a substantive appeal 
on this issue or he or he veteran otherwise believes that the 
veteran has perfected an appeal on this issue, the veteran or 
his representative should so inform the RO, which should 
issue a statement of the case on the question of whether a 
timely substantive appeal has been received.


REMAND

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the veteran's 
claim for service connection for pernicious anemia.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Although the RO has sent the veteran development letters, it 
has not complied with the foregoing notice requirements.

With respect to the claim for service connection for 
vitiligo, the Board has construed the written argument 
submitted by the veteran's representative in October 2003, 
after the case was received at the Board, as a timely notice 
of disagreement with the April 2003 rating decision denying 
service connection for vitiligo.  The RO has not had an 
opportunity to provide the veteran with a statement of the 
case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO to issue a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

With respect to the claim for a higher initial rating for the 
veteran's service-connected back disability, the Board notes 
that there have been significant changes in the pertinent 
rating criteria since the most recent VA examination of this 
disability in May 2001 and since the RO's most recent 
consideration of the claim in May 2002.  Specifically, the 
criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  In addition, the criteria for evaluating diseases 
and injuries of the spine were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  

The Board also notes that a VA outpatient treatment record 
dated in April 2002 indicates that the veteran was to be 
scheduled for a lumbar MRI scan.  The record of any such scan 
or any other pertinent VA treatment since April 2002 is not 
of record..  

The Board is also of the opinion that a VA examination would 
be probative in ascertaining the etiology or date of onset of 
the veteran's present anemia.  In this regard, the veteran 
has asserted that although his anemia was initially diagnosed 
in 1991, he believes that it was manifested during service.

In light of these circumstances, the Board has concluded that 
further RO actions are in order.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for vitiligo.  The RO 
should inform the veteran of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The RO should send the veteran a 
letter in response to his claim for 
service connection for pernicious anemia 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  The RO should also undertake 
appropriate development to obtain any 
pertinent VA treatment records for the 
period since April 2002, and any other 
available records, not already of record, 
pertaining to post-service treatment or 
evaluation of the veteran for his 
service-connected low back disability.  

4.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

5.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of his service-connected low 
back disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims file must be made available to and 
be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

6.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's pernicious 
anemia.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing.  The claims 
file must be made available to and be 
reviewed by the examiner.  Based upon the 
claims file review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the anemia originated 
during the veteran's active service, is 
otherwise etiologically related to active 
service or was caused or chronically 
related to the veteran's service-
connected hypertension.  The rationale 
for each opinion expressed must also be 
provided.

7.  Then, the RO should undertake any 
other development it determines to be 
indicated.

8.  The RO should then readjudicate the 
veteran's claim for service connection 
for pernicious anemia based on a de novo 
review of the pertinent evidence and in 
light of all applicable criteria.  It 
should also readjudicate the claim for a 
higher initial evaluation for low back 
disability in light of all applicable 
legal criteria.  

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



